      Case 2:20-cv-00171-TLN-CKD Document 6 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   AKIKA PARKER,                                    No. 2:20-cv-00171-TLN-CKD

12                       Plaintiff,                   ORDER

13            v.
14   SACRAMENTO POLICE
     DEPARTMENT, et al.,
15
                         Defendants.
16

17            On May 20, 2020, the magistrate judge filed findings and recommendations herein which

18   were served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. (ECF No. 5.) No objections were filed.

20            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

21   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

22   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

23   1983).

24            The Court has reviewed the applicable legal standards and, good cause appearing,

25   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.

26   ////

27   ////

28   ////
                                                      1
     Case 2:20-cv-00171-TLN-CKD Document 6 Filed 08/04/20 Page 2 of 2

 1         Accordingly, IT IS ORDERED that:

 2         1. The Proposed Findings and Recommendations filed May 20, 2020 (ECF No. 5), are

 3   ADOPTED IN FULL.

 4         2. Plaintiff’s First Amended Complaint is DISMISSED without leave to amend.

 5         3. The Clerk of the Court is directed to close this case.

 6         IT IS SO ORDERED.

 7   DATED: August 3, 2020

 8

 9

10

11                                                             Troy L. Nunley
                                                               United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
